Case 9:19-cv-81465-RKA Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 5
                                                                             '




                                                                                     FILED BY '
                                                                                      '
                                                                                                              D .c lt
                                                                                                                  .



                                                                                           021282218.                 4
                                                                                                                      t
                                                                                                                      .
                                                                                                                      j
                                 UNITED STATES DISTRICT COURT                              ANGELA E.NOBLE
                                           FO RTHE                                        CLERK U S DISI CI
                                                                                          sa
                                                                                           o.oFF'
                                                                                                LA,-w.Rar
                                 SOUTHERN DISTRICT O FFLO RIDA
                                  W EST PALM BEACH DIVISIO N

 ChantelC .M app-Leslie,Pro Se                             CaseN o.
                                                           To bee-m ailed:
        Plaintiff                                          Chantel.leslie@yahoo.com
                                                           Jury Trial:Y es

 Am trak Train

        Defendant

                     CO M PLAIN T FOR A CIV IL CA SE 42 U.S.C.& 12101 etseq.

    1. The Parties to This Com plaint

            A . The Plaintiff

                 C hantelM app-Leslie            Y ear ofBirth 1955
                 Tem porary:
                 20 Alderton Close,PressRoad,N easden
                 London,England N W IO 0EW
                 011-44-208-208-4170
                 Chantelolesliel vahotxcom

            B.
             ':TheDefendantts)
                 A m trak Trains
                 NationalR ailroad Passenger C orporation,LegalD ivision
                 60 M assachusettsAve,N E
                 W ashington,D. .C. 20001
                 202-906-3000
                 narpl narprail.ore

 COM E NOW ,ChantelMapp,ProSe(theplaintifg andherebyflesthiscomplaintintheabove
 stylecause,sueAmtrakTrains(the(O efendanf').Thisactionisfiledunderthefederallaw of:
        -
         1. RAmericanswithDisabilitiesAct(ADA),TitleIl.
        2. KEcivilRightsofInstitutionalizedPersons Act''(CRIPAIIADA)
 O ctober 15,2019                                  respe     l, subm i ed
                                                             '       .           %         .



                                                    )p
                                                     d
                                                       Z                                  -'
                                                   O             app-Leslie,Pro Se
Case 9:19-cv-81465-RKA Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 5




        Basisfor Jurisdiction
     1. The plaintiff is a 63 year old, A frican A m erican fem ale citizen, with disabilities,
        perm anently residing in W ashington,D .C

    2. D efendants, N ational Railw ay Passenger Corpöration, DBA A m trak Trains operates
       nationall
               '
               y in theU nited StatesofA m erica.

    3. The A m ountin Controversy
      The am ount in controversy-the am ount the plaintiff claim s the defendant has at stake
        includes$,2,000,000.00ttwomillion),notincludinginterest,andcostofcourt. .




    4. Statem entofClaim
    1. The plaintiff is a 63 year old, A frican A m erican fem ale citizen, w ith disabilities,
       perm anently residing in W ashington,D .C.,working in the United States V irgin Islands,
       currently in London England, receiving m edical treatm ent, continuously, since the
       incidenton O ctober24,2018. The plaintiffw as invited to useA m trak to travelto Florida
       w ith service anim als,during extrem e heàt,during the m onth of Septem ber,in a private
       compartm ent, as the w eather conditions were unacceptable for the anim als to be
       com m uted by aircraft. The entire trip took 23 hours and w as exceptionally pleasant for
        both the animals aswellasmyselt allowing for private space to receive necessary
       services, in private.The brutalbehavior of the first conductor was on the return trip.1
       was travelling to vote and close on m y rentalproperty in Detroit. The conductor as m e
       into aprivate com partm ent,across from m y private compartm entand asked m e to show
       H im whatthe dog did. 1stated in would be uncom fortableto show him w hatthe dog did,
       how ever; 1 w as glad to show him m y disability docum ents and al1 docum ents for the
       feline as w ell as the canine,as required w hen the ticketw as purchased in W ashington,
       D .C. The conductor told m e dfnoh', he did notw ant to see my docum ents, 1 also
       added thatthe anim als also w orked w ith children and seniors during the tim e in St.Croix,
       the conductorw alked passm e,angry and cam e to m e 15 m ins.Laterin the dining carand
       indicated, according to his m anual,these w ere not service anim als and being w ith a
       second conductto inform m e,&:1m ustputthe anim als offofthe train atthe next station,
       and 1w asw elcom e to continue on m y trip,Irefused,know ing w hathe w as implying.H e
       then inform ed m e Iw asin violation ofA m trak policies and proceduresand stated I had 5
       m ins to gather 1ny belonging. 1 w as assaulted in W est Palm Beach Florida and w as
       forcibly rem oved from an Am trak train. The plaintiffw as unable to defend herselffrom
       the physicalassault,as she wasdisable to begin w ith,and requiring additionalassistance
                                      .

       to function on a daily basis,w ith the assistance of service anim als,w hich w ere abused
       and throw n around,in their cqrriers.1 m ade every attem ptto save the anim als from the
       destruction ofthe third conductor,butIw asunable to stop the blows thatcaused bruising
        tomyfaceandhead andeventuallossofboth animals. Currently (a)awâitingakidney
        transplant,after(b)receiving apacemaker,duetounexpectedheartfailure,toinclude,tc)
        lossofupperand lowerteeth ,(d)loss oftwo serviceanimals,unnecessarily,(e)useof
        alllife savingstchecking and savings) to stabilize medicalconditions and (f) loss of
        condoin St.Croix,secondrentalpropertyinDetroit,M1,(g)mentalanguish,from which
        I w ill never recover, unable to travel since last suraery in O ctober 2019. London.
        Encland,w herem y only livinc relativesresides.
Case 9:19-cv-81465-RKA Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 5




    2. D efendants, N ational Railway Passenger Corporation, DBA A m trak Trains, operates
       nationally in the U nited States of Am erica, on October 24,2018 perform ed acts that a
       person of ordinary prudence in the sam e or sim ilarcircum stances w ould nothave done.
       The firstofthree conductors did requestthatthe plaintiffshow whatservicesthe anim als
       perform ed, w hile having the plaintiff in one private com partm ent, other than the
       compartm ent the.plaintiff paid for and m inus the anim als to dem onstrate the illegal
       demand.Theconductorwasoffereda11necessarypaperwork,(a)Disabilitypapersforthe
       plaintiftl(b)currenthealthrecordsandDepartmentofAgriculturedocuments,necessary
       forthe service anim als to travelnationally and internationally. The initialconductor,on
       the return trip,refused to view any and al1docum entsrequired and presented to A m trak,
       atthe tim e ticltetsw ere purchased. D efendantcan only be served through certitied m ail,
       to thè addressprovided ,per(a)Amtrak CustomerService,located atUnion Station,
       W ashington,D.C.(b)M s.Greene,Claims Specialist,(c) Detective Sullivan ofW est
       Palm Beach Florida report# C19012618,and (d)Amtrak police (case 5046457),as
       addressgiven at:60 M assachusettsA ve.N .E..W ashingtonsD .C . 20002.

    5. Relief

       Theplaintiffasks the courtto orderthe defendantAmtrak to provide to the plaintiftl
       Chantel M app, $ 2,000,000.00.to compensate for the following punitive and actual
       dam ages.

                A . Lossofboth upperand low erteeth,w ithin 12 hoursofassault
                B . Lossofkidneys,including costfortransplant,withip 7 daysofassault
                C. Implant ofpacem aker forheal'tfailure,during ongoing hospitalization for the
                    last11 m onths,totaling over2 m onths ofstay in three differenthospitals both
                    in Am erica and London,England.
                D . LossofCondo in St.Croix
                E. LoàsofH ouse in D etroit,M 1
                F. Lossofservice anim als
                G.Lossofsavings,totalingover$ 50,000.00 cash
    6. Jury Dem and

                Areyou demandingajurytrial Yes
                Sign d t    15tb da o     ct er 20

                     /               z'
                S'. '      ofPlaintiff

                 declareunderpenaltyofperjurythattheforegoingistrueandcorrect.
                                                                                  /     -
                                              Executed on.
                                                         .
                                                             *'
                                                                              .
Case 9:19-cv-81465-RKA Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 5




                                   UNITED STATES DISTRICT COURT
                                             FOR THE
                                  SO UTHERN DISTRICT O F FLO RIDA
                                    W EST PALM BEACH DIVISIO N

 ChantelC.M app-Leslie,Pro Se                                         CaseN o.
                                                                      Tobee-m ailed:
        Plaintiff                                                     Chantel.leslie@yahoo.com
                                                                      Jury Trial:Y es

 A m trak Train

        D efendant


        C ertification and Closing
        Under FederalRule of CivilProcedlirel1,by signing below ,I certify to the best of m y
        knowledge,information,andbeliefthatthiscomjlaint: willhaveevidentiarysupport
        afterareasonableopportunity forfurtherinvestigatlon ordiscovery.

        I agree to provide the Clerk's Office w ith any changesto m y addw ss w here case-related
        papersmay be served.lunderstand thàtmy failureto keep a currentaddresson filewith
        the Clerk'sOffice m ay resultin the dism issalofm y case.

        Temporary address: 20 Alderton Close,N easden
                            London,England N W IO OEW
                                Chantel.leslie@ vahoo.com
                                             zf
                                             z
                                                                  '
        Date ofsigning'
                      .Octobe
                                    we..''   /.          .
                                                  . ,
        Signature pfPlaintiff     ..-        z               -- .
                                                    e,       5*                   '
        Printed N am eofP1Iintiff                   ,             'z'         .
Case 9:19-cv-81465-RKA Document 1 Entered on FLSD Docket 10/28/2019 Page 5 of 5




                                UNITED STATES DISTRICT CO URT
                                           FOR THE
                                SOUTHERN DISTRICT OF FLORIDA
                                  W EST PALM BEACH DIVISIO N

 ChantelC.M app-Leslie,Pro Se                             CaseN o.
                                                          To bee-m ailed:
        Plaintiff                                         Chantel.leslie@yahoo.com
                                                          Jury Trial:Y es

 A m trak Train

        Defendant

                                        C ertificate ofService

        I hereby certify thata true and correctcopy ofthe fore oing w as serve y Certified
        M ailon O ctober 15,2019,on parties ofrecord. ,                                  .,
                                                             .                                                   x. '   x.
                                                             dm                    e           .                 . .         .x
                                                             ,     -           ,                                   )
                                                                       g               /   '             '
                                                                                                   ...       .



                                                                 ofc hantelM a p,Pr Se


                                         Service List
 N ationalPassengerRailway Corp
 DBA A mtrak Trains
 60 M assachusettsA ve,NE
 W ashington,D .C.20001
